Citation Nr: 1139504	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  10-03 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for cold injury residuals of the right lower extremity.

2. Entitlement to an initial rating higher than 10 percent for cold injury residuals of the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to November 1960 and from October 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the testimony offered at hearing.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.





REMAND

The Veteran testified at his August 2011 Board hearing that he is receiving treatment for his bilateral foot cold injury residuals at both VA and private facilities.  Review of the claims file does not reveal that that the records from this treatment are of record.  When VA is on notice of the potential existence of additional records, they must be obtained prior to any further appellate review.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  

The January 2009 VA cold injury protocol examination report showed evidence of arthritis in the Veteran's feet.  It is noted that the diagnostic rating criteria for cold injuries includes a higher rating than that currently assigned when arthritis is present.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).  However, it is unclear how much of the arthritis, if any, is attributable or otherwise related to cold injury residuals.  On remand, this should be clarified.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran, and indicate awareness of private records documenting treatment for his cold injury residuals, as noted in the August 2011 Board hearing transcript, and request that the Veteran provide those records or authorization such that the RO may obtain them.  Based on the Veteran's response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Also, obtain the Veteran's VA outpatient treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain any of these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  Give the Veteran and his representative an opportunity to respond.

2.  Ask the January 2009 VA cold injury protocol examiner to clarify the extent to which the Veteran's osteoarthritis shown on x-ray is attributable or otherwise related to his cold injury residuals in his feet.  The examiner should also indicate what other conditions or symptoms are present which may be residuals of the cold injury.  

If, and only if, the January 2009 VA cold injury protocol examiner is unavailable, schedule the Veteran for a VA cold injury protocol examination to determine the current severity of his cold injury residuals.  Ask the examiner to comment as to the presence of osteoarthritis in the Veteran's feet, and to opine as to whether that arthritis is a manifestation of the Veteran's bilateral foot cold injury residuals.  

A complete rationale must be provided for any opinion stated, citing to clinical findings and/or claims file documents as appropriate.

3.  If an examination is ultimately scheduled, notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associated a copy of the examination notice letter with the claims file and indicate whether any notice sent was returned as undeliverable.

4.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
J. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


